Citation Nr: 1642547	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-17 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to February 1953. The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota. 

Concerning the appellant's power of attorney, the Board notes that the American Legion submitted a statement in August 2016 indicating that they no longer represented the appellant as another representative was listed in the electronic file. However, the only valid power of attorney of record is the August 2010 one submitted by the appellant in favor of the American Legion, which is not revoked. 

Further, in October 2016 the American Legion submitted argument on behalf of the appellant, also indicating that they are still her representative. There is no evidence that the appellant as at any point attempted to or actually revoked her power of attorney with the American Legion. As such, despite the August 2016 correspondence the Board will continue to recognize the American Legion as the appellant's legally appointed representative in this matter.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The duty to assist also includes obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, Veteran's cause of death was noted to be respiratory failure due to stage IV bladder cancer with metastases to the lungs, with a contributory cause of admix mesothelioma cells. The appellant has asserted that the Veteran's admixed mesothelioma cells were causally related to his service aboard the U.S.S. Piedmont and U.S.S. Boxer, which resulted in asbestos exposure. This argument has been echoed by the appellant's representative in their October 2016 appellate brief. 

Personnel records reflect that the Veteran did serve aboard both U.S.S. Piedmont and U.S.S. Boxer during his period of active duty in the navy, and further show that he achieved the rank of Seaman. The Veteran's DD-214 and other records do not reflect his specific military occupational specialty, which is primarily used to determine a service-member's likelihood of being exposed to asbestos. M21-1, IV.ii.1.l.3.a. However, he achieved the ranks of Seaman Recruit, Seaman Apprentice and Seaman, all of which are noted to have a minimal probability of asbestos exposure. M21-1, IV.ii.1.I.3.c. As such, the Board must remand for a medical opinion to determine whether the admix mesothelioma cells were etiologically related to the Veteran's minimal probability of asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she authorize for release or submit herself any further private treatment records relevant to the Veteran's lung disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an opinion from a VA examiner of sufficient expertise to provide an opinion regarding the Veteran's cause of death. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's admix mesothelioma cells were related to his active duty, to include asbestos exposure?

A detailed rationale for the opinion must be provided. Attention is invited to February 2010 and May 2010 CT scans reflecting bilateral calcified pleural plaques associated with asbestos exposure.

The Veteran's cause of death was respiratory failure due to stage IV bladder cancer with metastases to the lungs, with a contributory cause of admix mesothelioma cells. Based on the Veteran's status as a Seaman, he had a minimal probability of asbestos exposure in service. 


The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable, the appellant and her representative should be sent a supplemental statement of the case. The appellant and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




